Exhibit 10.2
Confidential Treatment Requested. Confidential portions of this document have
been redacted and have
been separately filed with the Commission.
FEEDSTOCK AGREEMENT
THIS FEEDSTOCK AGREEMENT the (“Agreement”) is entered into this September 21,
2010, with an effective date as stipulated in Section 1 below, by and between
Archer-Daniels-Midland Company, a Delaware corporation with its principal place
of business in Decatur, Illinois (“ADM”), and Western Iowa Energy, LLC, an Iowa
limited liability company with its principal place of business in Wall Lake,
Iowa (“WIE”).
BACKGROUND
WHEREAS, WIE and ADM are simultaneously entering into a Product Marketing
Agreement and Services Agreement;
WHEREAS, ADM is engaged, among other things, in the business of producing
vegetable oil, including crude, super degummed, once refined, and RBD soybean
oil, peanut oil, sunflower oil, canola oil, edible corn oil in North America;
WHEREAS, WIE and ADM believe that it would be in their mutual best interests for
ADM to work in conjunction with the WIE General Manager in the coordination of
feedstock origination for WIE’s production facilities in Wall Lake, Iowa (the
“WIE Production Facilities”); and
WHEREAS, WIE and ADM desire to enter into this Agreement, for purposes of
setting out the terms and conditions of the business arrangement;
NOW, THEREFORE, the parties to this Agreement hereby covenant and agree as
follows:
1. TERM. This Agreement shall commence on the first day of the month of which
production of biodiesel, glycerin, fatty acids and soapstock (collectively, the
“Products”) begins at the WIE Production Facilities (the “Effective Date”) and
shall continue in force for one year unless terminated by one of the following
events: (i) upon thirty (30) days written notice by either party; (ii) the
insolvency of the other party; (iii) the assignment by the other party for the
benefit of creditors; (iv) the filing of a voluntary or involuntary bankruptcy,
judicial liquidation, or reorganization petition by or against the other party
or the suspension of check/note clearance privilege; (v) the appointment of a
receiver, liquidator or judicial administrator, or a trustee for either party,
of any part or interest of its business; (vi) the failure of either party to
vacate, set aside or have dismissed any insolvency proceeding under any law
governing within sixty (60) days from the date of the commencement of any such
proceeding; (vii) or the dissolution of the entity of the other party for any
cause whatsoever.

 

 



--------------------------------------------------------------------------------



 



2. TERMINATION. In addition to the termination events identified in Section 1,
this Agreement may be terminated under the circumstances set out below.
(a) Termination for Intentional Misconduct. If either party engages in
intentional misconduct reasonably likely to result in significant adverse
consequences to the other party, the party harmed or likely to be harmed by the
intentional misconduct may terminate this Agreement immediately, upon written
notice to the party engaging in the intentional misconduct.
(b) Termination for Uncured Breach. If one of the parties breaches the terms of
this Agreement, the other party may give the breaching party a notice in writing
which specifically sets out the nature and extent of the breach, and the steps
that must be taken to cure the breach. After receiving the written notice, the
breaching party will then have thirty (30) days to cure the breach, if the
breach does not involve a failure to make any payments which are required by
this Agreement. If the breach does involve a failure to make any payments which
are required by this Agreement, then the breaching party will have five (5) days
after receiving the written notice to cure the breach. If the breaching party
does not cure any breach within the applicable cure period, then the
non-breaching party will have the right to terminate this Agreement immediately.
(c) Termination by Mutual Written Agreement. This Agreement may also be
terminated upon any terms and under any conditions, which are mutually agreed
upon in writing by the parties.
(d) Cross Default. If a party fails to perform or observe any covenant,
condition or provision to be performed or observed by it under the terms of the
Product Marketing Agreement, the Services Agreement or any other agreement in
writing between the parties in connection therewith or herewith and such default
is not remedied within thirty (30) days of its occurrence.
3. REPRESENTATIONS AND WARRANTIES OF ADM. In connection with the feedstock
origination by ADM to WIE under this Agreement, ADM makes the following
representations and warranties, for the benefit of WIE:
(a) Good Title. ADM will have good and marketable title to all of the vegetable
oil sold by ADM to WIE under this Agreement, free and clear of all liens and
encumbrances.
(b) Corporate Existence and Good Standing. ADM is a corporation validly existing
and in good standing under the laws of the State of Delaware. Further, ADM is
qualified to do business and is in good standing in each jurisdiction where the
conduct of its business or the ownership of its property requires such
qualification.

 

- 2 -



--------------------------------------------------------------------------------



 



(c) Corporate Authority and Corporate Approval. ADM has the power and authority
to enter into this Agreement. Further, ADM has taken all corporate action
necessary to authorize it to execute, become bound by, and perform its duties
and obligations under this Agreement.
(d) No Conflicts as to Law or Agreements. The execution of this Agreement by
ADM, the sale and transfer of soybean oil from ADM to WIE, and the taking of all
actions by ADM under this Agreement do not require the consent of any person,
entity, or agency; do not violate any law, rule, or regulation; and do not
breach or violate any contract or agreement to which ADM is a party, or by which
ADM is bound.
(e) Compliance with Laws. As it relates to this Agreement, ADM is now in
compliance, and during the entire term of this Agreement will use its best
efforts to remain in compliance, with all laws related to this Agreement.
(f) Licenses and Permits. ADM now has, and will have at all times during the
term of this Agreement, all of the licenses and permits necessary to originate
feedstock for WIE hereunder.
(g) Feedstock Warranty Disclaimer. WIE shall be responsible for the
determination of the specifications of any feedstock to be originated by ADM
pursuant to this Agreement. ADM shall endeavor to originate feedstock, including
the vegetable oil sold by ADM to WIE, that meets or exceeds such specifications.
ADM expressly disclaims any warranties, express or implied and including the
warranties of merchantability and fitness for a particular purpose, that the
specifications determined by WIE are suitable for WIE’s purposes. Any disputes
regarding the quality of feedstock originated by ADM shall be handled directly
between WIE and the seller of the feedstock.
4. REPRESENTATIONS AND WARRANTIES OFWIE. WIE makes the following representations
and warranties, for the benefit of ADM:
(a) Corporate Existence and Good Standing. WIE is a limited liability company
validly existing and in good standing under the laws of the State of Iowa.
Further, WIE is qualified to do business and is in good standing in each
jurisdiction where the conduct of its business or the ownership of its property
requires such qualification.
(b) Corporate Authority and Corporate Approval. WIE has the power and the
authority to enter into this Agreement. Further, WIE has taken all corporate
action necessary to authorize it to execute, become bound by, and perform its
duties and obligations under this Agreement.
(c) No Conflicts as to Law or Agreements. The execution of this Agreement by
WIE, the purchasing of vegetable oil from ADM by WIE, and the taking of all
actions by WIE under this Agreement do not require the consent of any person,
entity, or agency; do not violate any law, rule, or regulation; and do not
breach or violate any contract or agreement to which WIE is a party, or by which
WIE is bound.

 

- 3 -



--------------------------------------------------------------------------------



 



*** Confidential material redacted and filed separately with the Commission.
(d) Compliance with Laws. As it relates to this Agreement, WIE is now in
compliance, and during the entire term of this Agreement will remain in
compliance, with all applicable laws, other than laws where neither the costs or
potential costs of failing to comply, nor the costs or potential costs of
causing compliance, would be material to WIE or its business or assets.
(e) Licenses and Permits. WIE now has or will have prior to the commencement of
operations at the WIE Production Facilities, and will have at all times
thereafter during the term of this Agreement, all of the licenses and permits
necessary to operate the WIE Production Facilities.
(f) Production Capacity. At the commencement of the Agreement, WIE and ADM shall
in writing agree upon the WIE’s expected annual production capacity by
feedstock, based on the nameplate design capacity of the WIE Production
Facilities. The parties hereby acknowledge that WIE’s production capacity will
vary based on the type of feedstock used and that the use of various animal fats
as feedstock generally slows production rates relative to the use of vegetable
oils as feedstock.
5. QUANTITY. ADM agrees to procure feedstock for WIE’s Production Facilities in
Wall Lake, Iowa that conforms to the warranties set forth in this Agreement. The
quantity of feedstock originated by ADM will be directly guided and influenced
by the volume of biodiesel to be sold by WIE for any given shipment period and
it is understood ADM shall originate the corresponding amount of feedstock to
cover those sales. Any intentional long or short position will be at the
discretion of the WIE General Manager, subject to any limitations imposed by the
WIE Board of Directors. Absent an intentional long or short position, it is
understood that the desired net position is to be even relative to biodiesel
sales.
Potential feedstock originations shall be timely presented to WIE by ADM. The
WIE General Manger may authorize or refuse to authorize ADM’s origination of
such feedstock for WIE. In the event that vegetable oil feedstock is provided by
an ADM facility, the WIE General Manager shall have the authority to source
outside feedstock of like volume and quality from a third party supplier,
subject to ADM having a right of first refusal to meet any offering price from a
third party supplier.
6. PAYMENT. Payment will be made directly by WIE to the appropriate vendor
supplying the feedstock. In the event the feedstock should originate from an ADM
facility, payment shall be made by WIE to ADM via ACH payment within *** after
the date of shipment to WIE. In the event of delay in any payment required under
this Agreement, the party failing to remit payment shall pay the other party
interest thereon for the period of delay at the rate of interest published on
the due date of such payment (or the first business day thereafter if the due
date is not a business day) by THE WALL STREET JOURNAL, as being the Prime Rate.

 

- 4 -



--------------------------------------------------------------------------------



 



*** Confidential material redacted and filed separately with the Commission.
The compensation for services provided by ADM under this Agreement is ***.
7. DEMURRAGE. Any cost or expense incurred by ADM as a result of any delay
caused by WIE in unloading or loading rail cars or trucks shall be for WIE’s
account.
8. INDEPENDENT CONTRACTOR STATUS OF ADM, AND EMPLOYMENT STATUS OF ADM’S
EMPLOYEES. Nothing contained in this Agreement, including the services to be
provided by ADM on behalf of WIE, will make ADM the agent of WIE for any
purpose. ADM and its employees shall be deemed to be independent contractors,
with full control over the manner and method of performance of the services they
will be providing on behalf of WIE under this Agreement.
Any of the employees of ADM which are providing services on behalf of WIE under
this Agreement will remain employees of ADM. These employees will continue to be
paid by ADM and to enjoy the benefits to which they are entitled as employees of
ADM, unless otherwise provided in any separate agreement covering the services
of such employees.
9. SEPARATE ENTITIES. WIE and ADM are separate entities. Nothing in this
Agreement or otherwise shall be construed to create any rights or liabilities of
either party to this Agreement with regard to any rights, privileges, duties, or
liabilities of the other party to this Agreement, except to the extent otherwise
provided in this Agreement, or in any other agreement between the parties to
this Agreement.
10. DEVELOPMENT OF ORDERING AND SHIPPING PROCEDURES. Because WIE and ADM have
not done business in the past in the manner described in this Agreement, they
have not yet attempted to develop efficient and effective procedures related to
ordering and delivering feedstock. After this Agreement becomes effective, ADM
and WIE agree to work together promptly and in good faith to develop effective
and efficient policies and procedures to cover these matters, based on their
mutual experiences working together under this Agreement.
11. HANDLING OF CONFIDENTIAL INFORMATION. The parties acknowledge that they will
be exchanging information about their businesses under this Agreement which is
confidential and proprietary, and the parties agree to handle that confidential
and proprietary information in the manner described in this Section 11.

 

- 5 -



--------------------------------------------------------------------------------



 



(a) Definition of Confidential Information. For purposes of this Agreement, the
term “Confidential Information” will mean information related to the business
operations of WIE or ADM that meets all of the following criteria:

  (i)  
The information must not be generally known to the public, must not be a part of
the public domain, must not be information that the receiving party was already
in possession of, must not be information that the receiving party receives from
a third party without violating any confidentiality obligation owed to the
disclosing party, and must not be information that is independently developed by
the receiving party without relying upon the Confidential Information supplied
by the disclosing party.

  (ii)  
The information must belong to the party claiming it is confidential, and must
be in that party’s possession.

  (iii)  
The information must have been protected and safeguarded by the party claiming
it is confidential by measures that were reasonable under the circumstances
before the information was disclosed to the other party.

  (iv)  
The disclosure of the information to third parties must be likely to result in
adverse consequences to the party claiming it is confidential.

(b) Limitations on the Use of Confidential Information. Each party agrees that
it will not use any Confidential Information that it obtains about the other
party for any purpose, other than to perform its obligations under this
Agreement.
(c) The Duty Not to Disclose Confidential Information. The parties agree that
they will not disclose any Confidential Information about each other to any
person or organization without first getting written consent to do so from the
other party. This will be the case both while this Agreement is in effect, and
for a period of three (3) years after it has been terminated.
(d) The Duty to Notify the Other Party in Cases of Improper Use or Disclosure.
Each party agrees to immediately notify the other party if either party becomes
aware of any improper use of or any improper disclosure of the Confidential
Information of the other party at any time while this Agreement is in effect,
and for a period of three (3) years after it has been terminated.

 

- 6 -



--------------------------------------------------------------------------------



 



(e) Protection of the Confidential Information. Each party agrees to protect the
Confidential Information that it obtains from the other party with the same
degree of care that it uses in protecting its own Confidential Information.
(f) Return of the Confidential Information. Immediately upon the termination of
this Agreement, each party agrees to return to the other party all of the other
party’s Confidential Information that is in its possession or under its control.
12. INDEMNIFICATION.
(a) If any third party makes a claim against ADM or any person or organization
related to ADM as a result of (i) the actions or omissions of WIE or any person
or organization related to WIE (excluding ADM), (ii) a breach of one or more
representations or warranties made by WIE hereunder; or (iii) the quality or
condition of the biodiesel produced by or on behalf of WIE except as may be
caused by feedstock produced by ADM at an ADM facility failing to conform to the
representations and warranties furnished by ADM to WIE pursuant to any
individual contract entered into by the parties for the origination of such ADM
feedstock, then WIE agrees to indemnify ADM and its related persons and
organizations, and to hold all of them harmless from any liabilities, damages,
costs, and/or expenses, including costs of litigation and reasonable attorneys’
fees, which they incur as a result of any such claims made against them by third
parties; provided, however, that this indemnification provision shall not apply
with respect to any damage to property, personal injury, including death, or
violation of any law, order or regulation to the extent resulting from the gross
negligence or willful misconduct of ADM.
(b) If any third party makes a claim against WIE or any person or organization
related to WIE as a result of (i) the gross negligence or willful misconduct of
ADM or any person or organization related to ADM (excluding WIE); or (ii) a
breach of one or more representations or warranties made by ADM hereunder, then
ADM agrees to indemnify WIE and its related persons and organizations, and to
hold all of them harmless from any liabilities, damages, costs, and/or expenses,
including costs of litigation and reasonable attorneys’ fees, which they incur
as a result of any such claims made against them by third parties; provided,
however, that this indemnification provision shall not apply with respect to any
damage to property, personal injury, including death, or violation of any law,
order or regulation to the extent resulting from the gross negligence or willful
misconduct of WIE.
(c) UNDER NO CIRCUMSTANCES WILL THE PARTIES BE LIABLE FOR INDIRECT AND/OR
CONSEQUENTIAL DAMAGES INCLUDING BUT NOT LIMITED TO LOST PROFITS, LOSS OF
GOODWILL, EVEN IF THE PARTIES HAVE BEEN MADE AWARE OF THE POSSIBILITY OF SUCH
DAMAGES.

 

- 7 -



--------------------------------------------------------------------------------



 



13. SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENTS, AND CLAIMS. All
representations, warranties, and agreements made in connection with this
Agreement will survive the termination of this Agreement. The parties will
therefore be able to pursue claims related to those representations, warranties,
and agreements after the termination of this Agreement, unless those claims are
barred by the applicable statutes of limitation.
Similarly, any claims that the parties have against each other that arise out of
actions or omissions that take place while this Agreement is in effect will
survive the termination of this Agreement. This means that those claims may be
pursued by the parties even after the termination of this Agreement, unless
those claims are barred by the applicable statutes of limitation.
14. COSTS AND ATTORNEYS’ FEES IN DISPUTE RESOLUTION PROCEEDINGS, AND FOLLOWING
UNCURED BREACHES. The parties agree that the prevailing party in any dispute
resolution proceedings related to this Agreement shall be entitled to collect
all of its costs, expenses, and reasonable attorneys’ fees from the other party.
The same shall be true if one of the parties incurs costs, expenses, or
attorneys’ fees in connection with the enforcement or the protection of its
rights under this Agreement, as a result of an uncured breach by the other
party. The breaching party shall reimburse the other party for costs, expenses,
and reasonable attorneys’ fees incurred after the expiration of the applicable
cure period, regardless of whether or not the enforcement or the protection of
the rights of the other party involved judicial proceedings, arbitration
proceedings, or other formal dispute resolution proceedings.
15. GOVERNING LAW. The parties agree that the Agreement will be governed by,
interpreted under, and enforced in accordance with the substantive laws of the
State of Iowa, without regard to its conflict of law principles. Any action for
enforcement, damages or otherwise, will have its exclusive venue in the Polk
County District Court in the State of Iowa or the United States District Court
for the Southern District of Iowa. Each of ADM and WIE hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim arising out
of or relating to this Agreement.
16. NOTICES. All notices related to this Agreement which relate to breaches of
this Agreement, indemnification claims or other claims being made under this
Agreement, challenges to the books and records of the parties, or the
termination of this Agreement (the “Significant Notices”) must be in writing,
and must be delivered personally or sent by certified or registered mail, return
receipt requested. All Significant Notices will be effective, and will be deemed
to have been received, upon the actual receipt of the Significant Notice by its
intended recipient, meaning either WIE or ADM.

 

- 8 -



--------------------------------------------------------------------------------



 



Subject to change upon ten (10) days written notice to the other party, all
written notices to WIE provided for in this Agreement will be addressed as
follows:
Western Iowa Energy, LLC
1220 S. Center St., P.O. Box 399
Wall Lake, IA, 51466
Attn: General Manager
and notices to ADM will be addressed as follows:
Archer-Daniels-Midland Company
4666 Faries Parkway
Decatur, Illinois 62526
Attn: Vice President, Global Oleo Chemicals
with a copy to:
Archer-Daniels-Midland Company
4666 Faries Parkway
Decatur, Illinois 62526
Attn: General Counsel
Written notices required or permitted under this Agreement which are not
Significant Notices may be hand delivered, sent by mail, or sent via facsimile.
These written notices will be effective, and will be deemed to have been
received, upon the actual receipt of the written notices by their intended
recipients, meaning either WIE or ADM.
17. ASSIGNMENT; SUCCESSORS AND ASSIGNS. Neither party may assign its rights or
obligations under this Agreement without the written consent of the other party,
which consent will not be unreasonably withheld. This Agreement will be binding
on the successors of the parties, and their assigns.
18. NO WAIVER. If any party to this Agreement fails to insist upon strict
performance of any obligation under this Agreement, that failure will not result
in a waiver of that party’s right to demand strict performance in the future.
This will still be the case, no matter how long the failure to insist upon
strict performance continues.
19. LIMITATIONS ON LIABILITY. Neither party shall be liable for compensation or
consequential damages of any kind, whether on account of the loss of present or
prospective profits, or anticipated sales, expenditures, investments, or
commitments made in connection with this Agreement.
20. FORCE MAJEURE. Neither party shall be liable for delay in performance or
failure to perform (excluding the payment of money) when such delay or failure
is due to unforeseen causes beyond its control and without its fault or
negligence, including but not limited to acts of God or the public enemy,
governmental action, fires, floods, earthquakes, epidemics, quarantine
restrictions, labor difficulties, riots, insurrections, freight embargoes, plant
breakdown, loss of raw material supply, and unusually severe weather.

 

- 9 -



--------------------------------------------------------------------------------



 



21. ENTIRE AGREEMENT. This Agreement, and the other documents related to the
business transactions described in this Agreement which are referred to either
generally or specifically in this Agreement, set out the entire agreement
between the parties regarding the business transactions described in this
Agreement. This Agreement and those other documents supersede all prior
understandings between the parties with respect to the subject matter of this
Agreement. The parties agree that there are no other oral or written
understandings or agreements between them regarding the subject matter of this
Agreement.
22. AMENDMENT, MODIFICATION, OR WAIVER. No amendment, modification, or waiver of
any provision of this Agreement or any other related document will be effective
unless it is made in writing, unless it is signed by the parties to be bound by
it, and unless it clearly specifies the extent and nature of the amendment,
modification, or waiver.
23. SEVERABILITY. If any provision of this Agreement or any other related
document is held to be invalid or unenforceable under any applicable law, that
holding will not affect the validity or enforceability of the rest of this
Agreement, or the other related document. Also, any provision of this Agreement
or any other related document which is held to be invalid or unenforceable will
not be completely invalidated, but will instead be considered amended to the
extent necessary to remove the cause of the invalidity or unenforceability.
24. INTERPRETATION. This Agreement and any other documents related to it will be
interpreted in a fair and neutral manner, without favoring one party over the
other. No provision of this Agreement or any other document related to it will
be interpreted for or against either party because the provision was drafted by
that party, or its legal representative.
25. DEFAULT. In the event of any default regarding the provisions of this
Agreement, the parties shall be able to exercise all available legal and
equitable rights and remedies. However, the parties agree that with respect to
the individual contracts entered into regarding the purchase and sale of
Products, the parties’ rights and remedies regarding default under such
individual contracts shall be governed by the following provisions of this
Section 25.
Should either the seller or the buyer fail to fulfill the requirements of any
term of the contract, the party so failing shall be considered in default.
Should the seller be in default the buyer shall have the right to buy in the
open market goods of the kind, quantity, quality and description specified in
the defaulted contract. Such right, if exercised, shall be exercised not later
than the close of the seventh calendar day after the buyer becomes aware of the
default, provided that the buyer shall have given prior notice by telegram,
telex or telecopier to the seller of his intention so to buy. The seller shall
reimburse the buyer in the amount of any direct market loss. Should the seller
be dissatisfied with the price of the covering purchase, or if the buyer’s right
to cover the defaulted contract is not exercised as provided herein, then the
matter of any damages shall be settled by arbitration. Damages shall be measured
by the difference between the contract price and the fair market value of the
contract commodity on the day the defaulted contract is covered, plus freight,
insurance and other costs to the extent applicable.

 

- 10 -



--------------------------------------------------------------------------------



 



Should the buyer be in default the seller shall have the right to sell in the
open market goods of the kind, quantity, quality and description specified in
the defaulted contract. Such right, if exercised, shall be exercised not later
than the close of the seventh calendar day after the seller becomes aware of the
default, provided that the seller shall have given prior notice by telegram,
telex or telecopier to the buyer of his intention so to sell. The buyer shall
reimburse the seller in the amount of any direct market loss. Should the buyer
be dissatisfied with the price of the covering sale, or if the seller’s right to
cover the defaulted contract is not exercised as provided herein, then the
matter of any damages shall be settled by arbitration. Damages shall be measured
by the difference between the contract price and the fair market value of the
contract commodity on the day the defaulted contract is covered, plus freight,
insurance and other costs to the extent applicable. If for any reason sale of
the defaulted merchandise should prove to be impossible, then the seller shall
be fully reimbursed for the value of such merchandise plus any and all expenses
incurred as a result of the buyer’s default.
Should either party to a contract suspend payments, admit bankruptcy or commit
an act of insolvency, the other party need not await maturity of the contract or
any unfulfilled portion thereof in order to take appropriate action, and under
these circumstances, after giving one business day’s notice by telegram, telex
or telepcopier, may resell or repurchase an appropriate quantity of the contract
material and thereupon earn the right to recover any direct market loss
incurred.
26. UNDERSTANDING OF AND VOLUNTARY EXECUTION OF THE AGREEMENT. The parties
acknowledge and agree that they have read this Agreement, that they understand
it, and that they are entering into it willingly and voluntarily. The parties
further acknowledge that they either consulted with their respective legal
counsel, or had ample opportunity to consult with their respective legal
counsel, before entering into this Agreement.
27. HEADINGS AND CAPTIONS. The headings and captions of the sections and
subsections of this Agreement are inserted for convenience of reference only,
and do not constitute part of the Agreement.
28. SUPERSEDING OF OTHER AGREEMENTS. It is the intent of the parties that this
Agreement be consistent with any other documents or agreements related to the
same subject matter covered in this Agreement. However, in the event of any
inconsistencies, the parties agree that this Agreement will supersede and take
priority over the other inconsistent documents or agreements, except in cases
where there is specific contract language to the contrary which has been agreed
upon by both parties.
29. DISCLOSURE OF MATERIAL CONTRACTS. The parties acknowledge that this
Agreement may need to be disclosed to the Securities Exchange Commission or
other regulators, and agree to allow such disclosure upon receipt of an
appropriate request. The parties hereby agree to seek redaction and confidential
treatment of the financial and/or other terms of this Agreement, including
without limitation any compensation to be paid hereunder.

 

- 11 -



--------------------------------------------------------------------------------



 



30. INSURANCE.
(a) Insurance Coverage of WIE. During the entire term of this Agreement and
through any applicable statute of limitations, WIE will maintain insurance
coverage which is standard, in the reasonable opinion of ADM, for a company of
its type and size which is engaged in the business of producing and selling
Products. At a minimum, WIE’s insurance coverage must include:

  (i)  
Commercial General Liability Insurance, naming ADM as an additional insured for
all claims connected with or arising out of work covered by this Agreement, with
liability limits of at least one million dollars ($1,000,000) each occurrence
and in the aggregate.

  (ii)  
Umbrella Excess Liability Insurance, naming ADM as an additional insured for all
claims connected with or arising out of work covered by this Agreement, with
liability limits of at least five million dollars ($5,000,000) each occurrence
and in the aggregate.

  (iii)  
Automobile Liability Insurance, with liability limits of at least one million
dollars ($1,000,000) each accident.

  (iv)  
Property Insurance adequately insuring WIE’s production facilities and WIE’s
other assets against “all risk” perils of loss, on a replacement cost basis.

  (v)  
Workers’ Compensation Insurance and Employer’s Liability, to the extent required
by law and must include an endorsement with a waiver of subrogation in favor of
ADM.

On or before the effective date of this Agreement, WIE will provide ADM with a
Certificate of Insurance Coverage verifying that insurance coverage complying
with the requirements of this Section 30(a) is in place. WIE shall provide ADM
with notice of any cancellation or material modification of any policies
required herein in accordance with policy provisions.

 

- 12 -



--------------------------------------------------------------------------------



 



(b) Insurance Coverage of ADM. During the entire term of this Agreement and
through any applicable statute of limitations, ADM will maintain insurance
coverage which is standard, in the reasonable opinion of WIE, for a company of
its type and size which is engaged in the duties required of ADM pursuant to
this Agreement. At a minimum, ADM’s insurance coverage must include:

  (i)  
Commercial General Liability Insurance, naming WIE as an additional named
insured for all claims connected with or arising out of work covered by this
Agreement, with liability limits of at least one million dollars ($1,000,000)
each occurrence and in the aggregate.

  (ii)  
Umbrella Excess Liability Insurance, naming WIE as an additional insured for all
claims connected with or arising out of work covered by this Agreement, with
liability limits of at least five million dollars ($5,000,000) each occurrence
and in the aggregate.

  (iii)  
Automobile Liability Insurance, with liability limits of at least one million
dollars ($1,000,000) each accident.

  (iv)  
Property Insurance, adequately insuring the tools and equipment of ADM utilized
by ADM at those ADM facilities involved in performing its obligations under this
Agreement, on a replacement cost basis or demolition basis, as ADM determines in
its reasonable discretion.

  (v)  
Workers’ Compensation Insurance and Employer’s Liability, to the extent required
by law and must include an endorsement with a waiver of subrogation in favor of
WIE.

On or before the effective date of this Agreement, ADM will provide WIE with a
Certificate of Insurance Coverage verifying that insurance coverage complying
with the requirements of this Section 30(b) is in place. WIE shall provide ADM
with notice of any cancellation or material modification of any policies
required herein in accordance with policy provisions.
(c) Insurance Companies. All policies required to be procured by WIE pursuant to
Section 30(a) and by ADM pursuant to Section 30(b) shall be procured from
insurance companies listed in the current A.M. Best’s Insurance Guide as
possessing a minimum policyholder’s rating of “A-.” If allowed by state law, ADM
can meet its obligations under Section 30(b)(iv) of the Agreement by becoming a
licensed self-insurer for workers’ compensation insurance. If ADM chooses to
become a licensed self-insurer, it will purchase an excess workers’ compensation
policy in excess of $250,000 up to statutory limits.

 

- 13 -



--------------------------------------------------------------------------------



 



(d) Subrogation. No indemnity shall be paid to a party under this Agreement
where the claim, damage, liability, loss or expense incurred would have been
covered by insurance proceeds if the incident was or was required to be insured
against by the party for whose benefit such indemnity would run and such party
failed to maintain such insurance. WIE and ADM shall each exercise commercially
reasonable efforts to cause any insurance policies obtained by them pursuant to
this Agreement to have the effect of waiving any right of subrogation by the
insurer of one party against the other party or its insurer. Each party hereby
releases the other from any claims to the extent covered by collected insurance
proceeds obtained by the parties pursuant to this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year set forth above.
ARCHER-DANIELS-MIDLAND COMPANY

         
By:
  /s/ M. J. Livergood
 
   
 
  Its: V.P.    
 
        WESTERN IOWA ENERGY, LLC    
 
       
By:
  /s/ William J. Horan
 
   
 
  Its: Chairman    

 

- 14 -